Citation Nr: 1740859	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

The Board has widened the scope of the Veteran's psychiatric claim for PTSD to include all psychiatric diagnoses.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompasses by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue has been recharacterized to include all acquired psychiatric disorders, as is listed on the title page of this decision.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD.

2. The Veteran's psychiatric condition is not related to active military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as a psychosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).  

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule 


amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125 (a). 79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.  

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. § 3.304(f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(2).

In the third circumstance, if a stressor claimed by a veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. § 3.304(f)(3).  For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the fourth circumstance, if the evidence establishes the Veteran was a 
 prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. § 3.304(f)(4). 

If one of the above exceptions does not apply, then the veteran's statements alone will not be sufficient to establish an in-service stressor, but must be corroborated by credible supporting evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47

The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304 (f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143.  Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Moreover, a veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.  In general, with the exception of stressors based on personal assault, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy or was a prisoner of war.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  Further, service treatment and personnel records do not reflect any complaints or treatment for psychiatric problems.  An entrance examination was conducted in December 1984, which did not note a psychiatric disorder at that time.  A separation examination conducted in March 1989 did not reflect any psychiatric complaints or treatment.  

In a statement in support of the claim, the Veteran identifies his stressor as an incident in which he learned (not witnessed) that 47 of his shipmates died in a turret explosion aboard the USS Iowa on April 19, 1989.  See May 2011 Buddy Statement (noting that the Veteran was at home with his family when the incident occurred); December 2012 Appeal to Board of Veterans' Appeals Form (reflecting that the Veteran learned about the intricacies of the accident from discussions with former crew members who witnessed it); April 2017 Board Hearing (reporting the Veteran was sitting on the couch when he saw the news on the TV).  However, the evidence shows that this incident did not occur during service, but rather after the Veteran's 



separation from service.  Specifically, the claims file contains a record from the National Archives and Records Administration (NARA) database showing that the explosion occurred in April 1989, after the Veteran's separation from service in March 1989.  See May 2011 VA Memo.  Accordingly, an in-service stressor is not established with respect to this incident.

The Veteran also reported long, 18-hour work days in service.  See April 2017 Board Hearing.  However, the Veteran has not specified a stressor or any triggers resulting from this experience or stated that he had symptoms related to it.  Significantly, neither the Veteran nor any of his attending physiatrists have concluded that his reported symptoms were related to this exposure.  Accordingly, the Veteran's psychiatric condition cannot be attributed to his work schedule. 

In consideration of this evidence, the Board also finds that the Veteran's does not have PTSD.  See May 2011 Medical Certificate; October 2011 Psychology Outpatient Note (reporting the Veteran does not meet the criteria for PTSD).  The evidence shows that the Veteran has psychiatric disorders diagnosed as anxiety, NOS, and an adjustment disorder with anxiety and depression, diagnosed in conjunction with his report of the explosion aboard the USS Iowa in April 1989.  October 2011 Psychology Outpatient Note.  However, these current psychiatric disorders did not have their clinical onset during active military service.  Rather, the Veteran asserts that his symptoms began after the post-service April 1989 accident, and the service treatment records are negative for any complaints or findings of a psychiatric disorder.  Furthermore, the Veteran's psychiatric condition has been related to a post-service stressor.  

Accordingly, the preponderance of the evidence weighs against a relationship to service.  Consequently, the benefit-of-the-doubt rule does not apply, and service 


connection for an acquired psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C. A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


